November 8, 2011 BY EDGAR John Cash Accounting Branch Chief Division of Corporation Finance Securities and Exchange Commission Station Place treet, N.E. Washington, D.C. 20549 Re: Comment Letter dated October 26, 2011 Braskem S.A. Form 20-F for Fiscal Year Ended December 31, 2010 Filed June 10, 2011 File No. 1-14862 Dear Mr. Cash: This letter is to advise you that we are continuing to work on the responses to your letter dated October 26, 2011 requesting additional information pertaining to the above-referenced filing. We expect to provide responses to your letter on or prior to November 25, 2011 . If you have any questions, please do not hesitate to contact me. Very truly yours, /s/ Guilherme Alves Melega Guilherme Alves Melega Corporate Controller - Director Braskem S.A. cc: Tricia Armelin Anne McConnell Securities and Exchange Commission
